UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6450


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN SAMUEL LEIGH, a/k/a J. R., a/k/a J.D.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00057-GMG-25)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Samuel Leigh, Appellant Pro Se. Jeffrey Akira Finucane, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Samuel Leigh appeals the district court’s order denying his Fed. R. Civ. P.

60(d) motion to alter or amend a prior order denying relief on Leigh’s 28 U.S.C. § 2255

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Leigh, No. 3:00-cr-00057-

GMG-25 (N.D.W. Va. Mar. 11, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2